            Case 1:18-cv-12019-KPF Document 1 Filed 12/19/18 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 MICHAEL STEWART,

                                   Plaintiff,                    Docket No. 1:18-cv-12019

           - against -                                           JURY TRIAL DEMANDED

 JENNIFER LOPEZ and NUYORICAN PRODUCTIONS,
 INC.

                                   Defendants.


                                            COMPLAINT

       Plaintiff Michael Stewart (“Stewart” or “Plaintiff”) by and through his undersigned

counsel, as and for his Complaint against Defendants Jennifer Lopez (“Lopez”) and Nuyorican

Productions, Inc. (“Nuyorican” and together with Lopez “Defendants”) hereby alleges as

follows:

                                    NATURE OF THE ACTION

       1.         This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendants unauthorized reproduction and public display of a

copyrighted photograph of singer Jennifer Lopez, owned and registered by Stewart, a New York

based professional photographer. Accordingly, Stewart seeks monetary relief under the

Copyright Act of the United States, as amended, 17 U.S.C. § 101 et seq.

                                  JURISDICTION AND VENUE

       2.         This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
            Case 1:18-cv-12019-KPF Document 1 Filed 12/19/18 Page 2 of 5



       3.      This Court has personal jurisdiction over Defendants because Defendants resides

and/or transact business in New York.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                           PARTIES

       5.      Stewart is a professional photographer in the business of licensing his

photographs to online and print media for a fee having a usual place of business at 65 West 55th

Street, New York, New York 10019.

       6.      Upon information and belief, Lopez is an individual residing at 21 East 26th street,

New York, New York 10010. At all times material, hereto, Defendants has operated her

Instagram page “jlo” (the “Instagram Page”).

       7.      Upon information and belief, Nuyorican Productions, Inc. is a domestic limited

liability company duly organized and existing under the laws of the State of California, with a

place of business at 21 East 26th Street, New York, New York 10010.

                                  STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       8.      Stewart photographed Jennifer Lopez walking in New York City (the

“Photograph”). A true and correct copy of the Photograph is attached hereto as Exhibit A.

       9.      Stewart then licensed the Photograph to The Daily Mail. On June 29, 2018, The

Daily Mail ran an article that featured the Photograph titled Jennifer Defendants applies mascara

in car before arriving for NYC meeting in low-cut stripped top. See URL:

https://www.dailymail.co.uk/tvshowbiz/article-5902431/Jennifer-Defendants-applies-mascara-

car-arriving-NYC-meeting-NYC-low-cut-striped-top.html.
            Case 1:18-cv-12019-KPF Document 1 Filed 12/19/18 Page 3 of 5



       10.     Stewart is the author of the Photograph and has at all times been the sole owner of

all right, title and interest in and to the Photograph, including the copyright thereto.

       11.     The Photograph was registered with the United States Copyright Office and was

given registration number VA 2-110-507.

       B.      Defendants Infringing Activities

       12.     Upon information and belief, Defendants copied the Photograph and ran it on the

Instagram Page. See Exhibit B.

       13.     Defendants did not license the Photograph from Plaintiff for the Instagram Page,

nor did Defendants have Plaintiff’s permission or consent to publish the Photograph on the

Instagram Page.

                               CLAIM FOR RELIEF
                    (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                               (17 U.S.C. §§ 106, 501)

       14.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-13 above.

       15.     Defendants infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Instagram Page. Defendants is not, and has never

been, licensed or otherwise authorized to reproduce, publically display, distribute and/or use the

Photograph.

       16.     The acts of Defendants complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.
               Case 1:18-cv-12019-KPF Document 1 Filed 12/19/18 Page 4 of 5



          17.     Upon information and belief, the foregoing acts of infringement by Defendants

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          18.     As a direct and proximate cause of the infringement by the Defendants of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

          19.     Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

infringed for Defendant’s willful infringement of the Photograph, pursuant to 17 U.S.C. § 504(c).

          20.     Plaintiff further is entitled to his attorney’s fees and full costs pursuant to

17 U.S.C. § 505.

                                        PRAYER FOR RELIEF

          WHEREFORE, Plaintiff respectfully requests judgment as follows:

          1.      That Defendants be adjudged to have infringed upon Plaintiff’s copyrights in the

                  Photograph in violation of 17 U.S.C §§ 106 and 501;

          2.      That Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendants

                  profits, gains or advantages of any kind attributable to Defendants infringement of

                  Plaintiff’s Photograph; or b) alternatively, statutory damages of up to $150,000

                  per copyrighted work infringed pursuant to 17 U.S.C. § 504;

          3.      That Defendants be required to account for all profits, income, receipts, or other

                  benefits derived by Defendants as a result of its unlawful conduct;

          4.      That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to 17

                  U.S.C. § 505;

          5.      That Plaintiff be awarded pre-judgment interest; and
            Case 1:18-cv-12019-KPF Document 1 Filed 12/19/18 Page 5 of 5



       6.      Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       December 19, 2018
                                                            LIEBOWITZ LAW FIRM, PLLC
                                                            By: /s/Richard Liebowitz
                                                            Richard Liebowitz
                                                            11 Sunrise Plaza, Suite 305
                                                            Valley Stream, New York 11580
                                                            Tel: (516) 233-1660
                                                            RL@LiebowitzLawFirm.com

                                                         Attorneys for Plaintiff Michael Stewart
